              IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Cecil Guy Truman,                               )
       Plaintiff,                               )
                                                )                   l:18cv963(LMB/IDD)
                                                )
Sgt. Frye,et aL,                                )
       Defendants.                              )

                                  mkmorandum opinion


       Cecil Guy Truman,a Virginia inmate proceeding pro se, initiated this civil action
pursuant to 42 U.S.C. § 1983,alleging violations of his constitutional rights. Defendants Ramon
Frye ("Frye"), Anthony Farley ("Farley"), and Jordan McDougal("McDougal")(collectively
"defendants") have filed a Motion to Dismiss the claims against them as well as a memorandum
in support[Dkt. Nos. 28-29]. Plaintiff was provided the notice required by Local Rule 7(K)and
the opportunity to file responsive materials pursuant to Roseboro v. Gamson,528 F.2d 309(4th
Cir. 1975),and has filed a memorandum opposing defendants' Motion [Dkt. No. 31]. For the
reasons that follow, defendants' Motion to Dismiss will be granted, and the underlying complaint
will be dismissed with prejudice.
                                          I. Background

        The following allegations are assumed true for the purpose of ruling on defendants'
 Motion to Dismiss. At all relevant times, plaintiff resided in the protective custody block ofthe
 Prince William County Adult Detention Center("PWCADC")[Am.Compl. HH 3, 5]. On June
 29,2018,in the presence ofdefendants Frye, Farley, and McDougal,inmate Walter Cook
 screamed death threats and racial comments at plaintiff while "violently kicking his cell door
[Id at 117]. The same day, plaintiff"was asked to step into his cell so that inmate Walter Cook
 could come out of his cell to get his medication"[Id at 1| 8]. As Cook returned to his cell, he
